In the United States Court of Federal Claims

 ROBERT W. and MARGARET E.
 ALEXANDER, et al.,

                          Plaintiffs,
                                                          No. 18-cv-04371
                    v.
                                                          Filed: March 15, 2021
 THE UNITED STATES,

                         Defendant.



                                            ORDER



       For good cause shown, the parties’ joint request (ECF No. 34) to file a Joint Status Report

by April 21, 2021, is GRANTED. The Joint Status Report shall include a schedule for future

proceedings, including a proposed briefing schedule for any summary judgment motions, and

detail progress made toward effecting settlement regarding threshold title issues.

        IT IS SO ORDERED.

                                                             s/ Eleni M. Roumel
                                                            ELENI M. ROUMEL
                                                                   Judge